UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CAROLYN M. KLOECKNER,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
                 v.                                  )   Civil Case No. 08-00762 (RJL)
                                                     )
 HILDA L. SOLIS, Secretary of Labor,                 )
                                                     )
                         Defendant.                  )
                                                     )
                                                 11.....-
                                   MEMORANDUM ORDER
                                     (May ,~ , 2009) [# 9]

        The plaintiff, Carolyn M. Kloeckner, ("Kloeckner") alleges that her former

employer, the Secretary of Labor, ("Secretary")l unlawfully discriminated against her.

The Secretary filed a motion to dismiss for lack of subject matter jurisdiction, or in the

alternative, to transfer the case to the Eastern District of Missouri, where venue is proper.

For the following reasons, the Court will GRANT the Secretary's motion to transfer.

        The Secretary asserts that the proper venue for this case is the Eastern District of

Missouri. I agree. The venue provision of Title VII of the Civil Rights Act, 43 U.S.C. §

2000e-5(t)(3), provides that venue in this action is proper in any of the following judicial

districts: (1) where "the unlawful employment practice is alleged to have been

committed"; (2) where "the employment records relevant to such action are maintained



lPursuant to Federal Rule of Civil Procedure 25(d), if a public officer named as a party to an
action in his official capacity ceases to hold office, the court will automatically substitute that
officer's successor. Accordingly, the Court substitutes Hilda L. Solis for Elaine L. Chao.
and administered"; (3) where the plaintiff "would have worked but for the alleged

unlawful employment practice"; but (4) if the defendant is not within those three districts,

the "action may be brought within the judicial district in which the respondent has his

principal office." 42 U.S.C. § 2000e-5(f)(3); Tildon v. Alexander, 587 F. Supp. 2d 242,

243-44 (D.D.C. 2008). Here the unlawful practice alleged by the plaintiff not only

occurred in the Eastern District of Missouri, but it is the location where Kloeckner's

employment records are, in large part, maintained. In addition, but for the unlawful

practice alleged, the plaintiff would have worked in the Eastern District of Missouri.

(Defs Motion at 15.) Thus, the Secretary has more than met her obligation to present

facts to defeat the plaintiffs assertion that venue is proper in this jurisdiction. Freeman

v. Fallin, 254 F. Supp. 2d 52, 56 (D.D.C. 2003).

         In her opposition, Kloeckner does not dispute any of the Secretary's assertions

regarding the inappropriateness of venue in the District of Columbia or the

appropriateness of venue in the Eastern District of Missouri. In fact, Kloeckner offers not

a single substantive argument to oppose the Secretary's motion to transfer the case to the

Eastern District of Missouri. Thus, the Court finds it is in the interest of justice to

transfer this case to the Eastern District of Missouri under 28 U.S.C. § 1406(a), and it is

hereby

         ORDERED that Defendant's Motion to Transfer for Improper Venue [#9] is

GRANTED and it is further


                                               2
      ORDERED that the above-captioned case be transferred to the Eastern District of

Missouri.

      SO ORDERED.




                                              United States District Judge




                                          3